Order entered July 31, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00514-CR

                                DUSTIN KIETH DAVIS, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F-1136043-L

                                          ORDER
        On the Court’s motion we ORDER the appellant’s brief received on July 22, 2014 filed

as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE